SOMERYILLE, J.
It is contended that the plaintiff has no title to the land sued for in this action, because the Probate Court had no jurisdiction to make the sale for delinquent taxes, at which the State of Alabama purchased on June 13, 1881, and through which the plaintiff derives his claim of title. This sale was made under the provisions of the act' of February 12, 1879, relating to the sale of real estate for delinquent taxes. — Acts 1878-79, pp. 3-8. The irregularity relied on to vitiate the sale is supposed to be found in the assessment-list, or “ docket,” which the tax-collector is required, by the first section of this act, to file with the probate judge by the first of March of each year. The collector is required to enter in a substantially bound book, “ in the manner usual in docketing causes for trial in the Circuit Court,” each parcel of real.estate, describing it in the same manner it was assessed, with the amount of the unpaid taxes and charges due. This book, or *369docket, when properly prepared and delivered to the judge of probate in his office, becomes the basis of all the subsequent proceedings by which the sale is consummated, and is the source of the Probate Court’s jurisdiction to make such sale.—Driggers v. Cassidy, 71 Ala. 529. Where assessments of land have been made, as in the present case, to some “ unknown owner,” they are required to be entered by proper description, with the amount of taxes and charges due thereon, and “ in the beat where the'land is situate.” And “ in each case” the fact must be stated that the land was so assessed.—Acts 1878-79, § 1, pp. 3-4.
The record shows that the land sued for was accurately described, and was entered in the book or docket of the tax-collector, which he filed with the probate judge within the required time, as assessed to “ unknown owner,” with a statement of the amount of taxes and charges due thereon. Under the same head of “unknown owner” there are also included some other lands besides the tract in controversy. No mention is made of the particular beats or precincts in which the land is situated, nor is there any statement made from which we can infer any thing in reference to this matter. We cannot know that these lands, as thus assessed to “ unknown owner,” were not in the same beat or precinct. We will not assume the contrary, when the effect of such presumption would be to impute negligence to a sworn officer, in the discharge of his duty, and error to the court in its ruling. If the lands are in the same beat, we do not see how the validity of an assessment can be affected by including in it more than one tract or parcel of land as belonging to an “ unknown owner.”
There is no defect in the proceeding, which, in our judgment, affected the jurisdiction of the court to make the sale.
There is no force in the suggestion, that the certificate of transfer made by the State Auditor to the plaintiff, on December 11, 1883, was inoperative to convey the legal title to the lands described in it, unless signed in the presence of a witness, or acknowledged before an officer authorized by law to take acknowledgment of deeds. This certificate was executed under the express authority conferred by the act of February 13, 1879. — Acts 1878-79, § 18, p. 13. Its effect was,proprio vigore, to transfer to the plaintiff, as purchaser, whatever title the State acquired by virtue of the proceedings at the tax-sale. The act required, for this purpose, only a certificate of transfer to be signed by the Auditor, thus differing essentially from the law now in force, which requires a deed to be executed by him in due and regular form.
We discover no error in the record, and the judgment is affirmed.